Citation Nr: 1211067	
Decision Date: 03/27/12    Archive Date: 04/05/12

DOCKET NO.  10-30 744	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake City, Utah


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 10 percent for degenerative disc disease of the lumbar spine from November 29, 2007, to May 19, 2009.

2.  Entitlement to a disability rating in excess of 20 percent for degenerative disc disease of the lumbar spine from August 1, 2009.

3.  Entitlement to an initial disability rating in excess of 10 percent for right lower extremity neuropathy.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran
ATTORNEY FOR THE BOARD

Jennifer R. White, Associate Counsel


INTRODUCTION

The Veteran had active service from June 1966 to June 1970 and from November 1990 to May 1991.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2009 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO), in Salt Lake City, Utah.

In July 2011, the Veteran testified at a personal hearing over which the undersigned Acting Veterans Law Judge presided while at the RO.  A transcript of that hearing has been associated with his claims file.
 
In addition to the paper claims file, there is a Virtual VA paperless claims file associated with the Veteran's claim.  A review of the documents in such file reveals that they are either duplicative of the evidence in the paper claims file or are irrelevant to the issue on appeal.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

Unfortunately, a remand is required in this case.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.  VA has a duty to make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A(a) (West 2002 & Supp. 2011); 38 C.F.R. § 3.159(c), (d) (2011).

In September 2009, the Veteran was granted service connection for right lower extremity radiculopathy, secondary to his service-connected back disability, with an initial disability rating of 10 percent effective May 6, 2009.  The Board has jurisdiction over this rating as it is inextricably intertwined with the Veteran's claim for an increased disability rating for his service-connected back disability as the rating criteria for back disabilities contemplate related neurological conditions.  38 C.F.R. § 4.71a, Diagnostic Code 5242 (2011); See Smith v. Gober, 236 F.3d. 1370   (Fed. Cir. 2001) (separate claims are adjudicated together when they are "intimately connected"); Harris v. Derwinski, 1 Vet. App. 180 (1991) (when a determination on one issue could have a significant impact on the outcome of another issue, such issues are considered inextricably intertwined and VA is required to decide those issues together).

The most recent Supplemental Statement of the Case dated in March 2011, did not consider evidence which pertains to the issues on appeal, specifically, an August 2010 VA examination report nor VA treatment records submitted by the Veteran's representative in February 2011, which pertain to the neurological manifestations of the Veteran's disability.  A waiver of consideration by the agency of original jurisdiction did not accompany this evidence, therefore, this matter must be remanded prior to Board adjudication.  See 38 C.F.R. § 20.1304(c) (2011). 

Accordingly, the case is REMANDED for the following action:

The RO/AMC shall readjudicate the Veteran's claims for increased disability ratings, to include consideration of the right lower extremity neuropathy secondary to the degenerative disc disease of the lumbar spine, in light of the additional evidence received by VA as set forth above.  In readjudicating the Veteran's claim, all evidence submitted concerning these claims must be addressed.  If the benefits sought on appeal are not granted, the Veteran and his representative must be provided with a Supplemental Statement of the Case and given an opportunity to respond before returning the claims file to the Board for further appellate review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  The purposes of this remand are to comply with all due process considerations.  No inference should be drawn regarding the final disposition of this claim as a result of this action. 

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
DEMETRIOS G. ORFANOUDIS
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


